DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 & 6/21/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20180226045), in view of Tsuei et al. (US 20140354707), and further in view of Greier et al. (US 20020149598).
 	As to claim 1, Sohn teaches a display panel [abstract], comprising: 
a plurality of subpixels (plurality of pixels) [figs. 3 & 8 & para. 79] arranged in a matrix manner, wherein the plurality of subpixels are divided into a plurality of unit regions [figs. 3 & 8] repeatedly arranged along rows and columns, and any one of the unit regions comprises the plurality of subpixels arranged in a 2x12 matrix manner (unit region formed by four pda1 pixel groupings that form unit region of 12 columns of pixels px and 2 rows of pixels px) [figs. 3 & 8]; 
a plurality of scanning lines (plurality of gate lines G1 to Gn) [fig. 3 & para. 79] transmitting scanning signals to each of the subpixels, wherein the subpixels of each row correspond to one of the scanning lines [fig. 3]; and 
a plurality of data lines (plurality of data lines D1 to Dm) [fig. 3 & para. 79] transmitting data signals to each of the subpixels, wherein one of the data lines is disposed between the subpixels of two adjacent columns [fig. 3],
wherein two sides of the subpixels of any column respectively correspond to two data lines with different polarities [figs. 3 & 8 & para. 80-82], and each of the subpixels of any column has a same polarity [figs. 3 & 8 & para. 80-82], and
the unit regions comprise a plurality of unit subregions (a first plurality of subregions corresponding to high-gray input pixels and a second plurality of subregions corresponding to low-gray input pixels) [figs. 3 & 8 & para. 99-101], grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high-gray input pixels or low- gray input pixels) [figs. 3 & 8 & para. 99-101], a number of the subpixels comprised by any unit subregion is less than or equal to two (each pixel px) [figs. 3 & 8 & para. 99-101].
Sohn does not explicitly teach grayscales of the subpixels of any two adjacent unit subregions are different.
Tsuei teaches the concept of a display panel [abstract], wherein two sides of subpixels of any column respectively correspond to two data lines with different polarities (column inversion) [figs. 1a-1b & 3a & para. 35-38], and each of the subpixels of any column has a same polarity (column inversion) [figs. 1a-1b & 3a & para. 35-38], and
the unit regions comprise a plurality of unit subregions (a first plurality of unit subregions with high gray level pixels and a second plurality of unit subregions with low gray level pixels) [fig. 3a & para. 47], grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high gray level pixels or low gray level pixels) [fig. 3a], grayscales of the subpixels of any two adjacent unit subregions are different (checker board pattern comprising high gray level pixels and low gray level pixels) [fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [fig. 3a].
Because Sohn and Tsuei are in the same field of endeavor, i.e., utilizing high gradation and low gradation pixels with column polarity inversion utilized with liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the subpixel configuration utilized with the plurality of subunit regions of the unit regions of the display panel of Sohn, such that grayscales of the subpixels of any two adjacent unit subregions are different, as taught by Tsuei, for the purposes of achieving the predictable result of displaying an image with alternating high gradation and low gradation pixel pattern. 
Sohn as modified by Tsuei does not explicitly teach a number of the unit subregions comprising two of the subpixels is two.
Greier teaches the concept of a display panel [abstract] that utilizes pixel groupings (pixel group comprising subpixels R, G, & B) [fig. 19], arranged such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale (pixel grouping comprising three subpixels R, G, & B, subpixels R & B of bordering pixel grouping along the row direction utilize same grayscale, dark for first row with adjacent pixel groupings, bright for second row with adjacent pixel grouping) [fig. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grayscale utilized with the subpixels corresponding to the pixel groupings [RGBRGB] of the unit of the display panel of Sohn as modified by Tsuei, such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale, as taught by Greier, to improve image quality by suppressing or eliminating level reversals and color shifts over a wide range of viewing angles, as taught by Greier [para. 13].
Thus, Sohn as modified by Tsuei and Greier teaches the unit regions comprise a plurality of unit subregions, grayscales of subpixels of each of the unit subregions are same (grouped subregions corresponding to grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], grayscales of the subpixels of any two adjacent unit subregions are different (checkerboard pattern) [Sohn: fig. 8 & Tsuei: fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and a number of the unit subregions comprising two of the subpixels is two (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 2, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 1, wherein the plurality of unit subregions (forming checkerboard pattern) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19] comprise two first unit subregions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19] and a plurality of second unit subregions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the first unit subregion comprises two of the subpixels (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the second unit subregion comprises one of the subpixels (pixel) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], 
the two first unit subregions are located on a middle section of the unit regions, and the two first unit subregions are adjacent to each other (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, as modified corresponding to the unit, the border between two pixel groups is at the middle section, 6th & 7th column, and comprise the color red and blue) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 3, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 2, wherein any of the subpixels is a high grayscale subpixel or a low grayscale subpixel [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], 
the subpixels of first rows of the unit regions are configured as first grayscale groups [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], 
the subpixels of second rows of the unit regions are configured as second grayscale groups [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and 
grayscales of the first grayscale groups and the second grayscale groups are correspondingly opposite (checkerboard pattern formed by high grayscale and low grayscale subpixels) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 4, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 3, wherein an arrangement sequence of the first grayscale group is high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, and high grayscale (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus first row would utilize grayscale as follows: high, low, high, low, high, low, low, high, low, high, low, & high) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and 
an arrangement sequence of the second grayscale group is low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, and low grayscale (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus second row would utilize grayscale as follows: low, high, low, high, low, high, high, low, high, low, high, & low) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 5, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 2, wherein the subpixel is a red subpixel, a green subpixel, or a blue subpixel [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and 
two of the subpixels in the first unit subregion are the red subpixel and the blue subpixel (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, as modified corresponding to the unit, the border between two pixel groups is at the middle section, 6th & 7th column, and comprise the color red and blue) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 6, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 5, wherein a grayscale arrangement sequence of the subpixels of first columns of the unit regions and a grayscale arrangement sequence of the subpixels of twelfth columns of the unit regions are same (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus first row would utilize grayscale as follows: high, low, high, low, high, low, low, high, low, high, low, & high & second row would utilize grayscale as follows: low, high, low, high, low, high, high, low, high, low, high, & low, thus, first and 12th column utilizing same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the subpixels of the first columns of the unit regions are the red subpixels [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and the subpixels of the twelfth columns of the unit regions are the blue subpixels [Sohn: fig. 8 & Greier: fig. 19].
As to claim 7, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 6, wherein the subpixels of each row are arranged repeatedly in a sequence of the red subpixel, the green subpixel, and the blue subpixel in the unit regions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 8, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 1, wherein the subpixels of first rows of the unit regions are configured as a first polarity group [Sohn: fig. 8 & Tsuei: fig. 3a], the subpixels of second rows of the unit regions are configured as a second polarity group [Sohn: fig. 8 & Tsuei: fig. 3a], and polarities of the first polarity group and the second polarity group are same [Sohn: fig. 8 & Tsuei: fig. 3a], 
the first polarity groups and the second polarity groups are arranged repeatedly in a sequence of a positive polarity and a negative polarity [Sohn: fig. 8 & Tsuei: fig. 3a], 
wherein any subpixel has a polarity opposite to a first frame in a second frame [Sohn: figs. 3 & 8 & para. 80-82& Tsuei: fig. 3a & para. 35-38].
As to claim 9, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 1, wherein there are twelve data lines in the unit region correspondingly, in the unit region, a polarity of each data line is arranged repeatedly in a sequence of a positive polarity and a negative polarity [Sohn: figs. 3 & 8 & para. 80-82& Tsuei: fig. 3a & para. 35-38].
As to claim 10, Sohn teaches a display panel [abstract], comprising: 
a plurality of subpixels (plurality of pixels) [figs. 3 & 8 & para. 79] arranged in a matrix manner, wherein the plurality of subpixels are divided into a plurality of unit regions [figs. 3 & 8] repeatedly arranged along rows and columns, and any one of the unit regions comprises the plurality of subpixels arranged in a 2x12 matrix manner (unit region formed by four pda1 pixel groupings that form unit region of 12 columns of pixels px and 2 rows of pixels px) [figs. 3 & 8]; 
a plurality of scanning lines (plurality of gate lines G1 to Gn) [fig. 3 & para. 79] transmitting scanning signals to each of the subpixels, wherein the subpixels of each row correspond to one of the scanning lines [fig. 3]; and 
a plurality of data lines (plurality of data lines D1 to Dm) [fig. 3 & para. 79] transmitting data signals to each of the subpixels, wherein one of the data lines is disposed between the subpixels of two adjacent columns [fig. 3], 
wherein two sides of the subpixels of any column respectively correspond to two data lines with different polarities [figs. 3 & 8 & para. 80-82], and each of the subpixels of any column has a same polarity [figs. 3 & 8 & para. 80-82], 
the unit regions comprise a plurality of unit subregions (a first plurality of subregions corresponding to high-gray input pixels and a second plurality of subregions corresponding to low-gray input pixels) [figs. 3 & 8 & para. 99-101], grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high-gray input pixels or low- gray input pixels) [figs. 3 & 8 & para. 99-101], a number of the subpixels comprised by any unit subregion is less than or equal to two (each pixel px) [figs. 3 & 8 & para. 99-101],
the subpixels of first rows of the unit regions are configured as a first polarity group, the subpixels of second rows of the unit regions are configured as a second polarity group, polarities of the first polarity group and the second polarity group are same [figs. 3 & 8 & para. 80-82], 
the first polarity groups and the second polarity groups are arranged repeatedly in a sequence of a positive polarity and a negative polarity [figs. 3 & 8 & para. 80-82], 
wherein any subpixel has a polarity opposite to a first frame in a second frame [figs. 3 & 8 & para. 80-82].
Sohn does not explicitly teach grayscales of the subpixels of any two adjacent unit subregions are different.
Tsuei teaches the concept of a display panel [abstract], wherein two sides of subpixels of any column respectively correspond to two data lines with different polarities (column inversion) [figs. 1a-1b & 3a & para. 35-38], and each of the subpixels of any column has a same polarity (column inversion) [figs. 1a-1b & 3a & para. 35-38], and
the unit regions comprise a plurality of unit subregions (a first plurality of unit subregions with high gray level pixels and a second plurality of unit subregions with low gray level pixels) [fig. 3a & para. 47], grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high gray level pixels or low gray level pixels) [fig. 3a], grayscales of the subpixels of any two adjacent unit subregions are different (checker board pattern comprising high gray level pixels and low gray level pixels) [fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [fig. 3a].
Because Sohn and Tsuei are in the same field of endeavor, i.e., utilizing high gradation and low gradation pixels with column polarity inversion utilized with liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the subpixel configuration utilized with the plurality of subunit regions of the unit regions of the display panel of Sohn, such that grayscales of the subpixels of any two adjacent unit subregions are different, as taught by Tsuei, for the purposes of achieving the predictable result of displaying an image with alternating high gradation and low gradation pixel pattern. 
Sohn as modified by Tsuei does not explicitly teach a number of the unit subregions comprising two of the subpixels is two.
Greier teaches the concept of a display panel [abstract] that utilizes pixel groupings (pixel group comprising subpixels R, G, & B) [fig. 19], arranged such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale (pixel grouping comprising three subpixels R, G, & B, subpixels R & B of bordering pixel grouping along the row direction utilize same grayscale, dark for first row with adjacent pixel groupings, bright for second row with adjacent pixel grouping) [fig. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grayscale utilized with the subpixels corresponding to the pixel groupings [RGBRGB] of the unit of the display panel of Sohn as modified by Tsuei, such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale, as taught by Greier, to improve image quality by suppressing or eliminating level reversals and color shifts over a wide range of viewing angles, as taught by Greier [para. 13].
Thus, Sohn as modified by Tsuei and Greier teaches the unit regions comprise a plurality of unit subregions, grayscales of subpixels of each of the unit subregions are same (grouped subregions corresponding to grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], grayscales of the subpixels of any two adjacent unit subregions are different (checkerboard pattern) [Sohn: fig. 8 & Tsuei: fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and a number of the unit subregions comprising two of the subpixels is two (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19],
the plurality of unit subregions (forming checkerboard pattern) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19] comprise two first unit subregions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19] and a plurality of second unit subregions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the first unit subregion comprises two of the subpixels (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the second unit subregion comprises one of the subpixels (pixel) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and
the two first unit subregions are located on a middle section of the unit regions, and the two first unit subregions are adjacent to each other (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, as modified corresponding to the unit, the border between two pixel groups is at the middle section, 6th & 7th column, and comprise the color red and blue) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19]. 
As to claim 11, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 10, wherein any of the subpixels is a high grayscale subpixel or a low grayscale subpixel [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the subpixels of first rows of the unit regions are configured as first grayscale groups [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the subpixels of second rows of the unit regions are configured as second grayscale groups [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and grayscales of the first grayscale groups and the second grayscale groups are correspondingly opposite (checkerboard pattern formed by high grayscale and low grayscale subpixels) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 12, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 11, wherein an arrangement sequence of the first grayscale group is high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, and high grayscale (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus first row would utilize grayscale as follows: high, low, high, low, high, low, low, high, low, high, low, & high) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and 
an arrangement sequence of the second grayscale group is low grayscale, high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, high grayscale, low grayscale, high grayscale, low grayscale, high grayscale, and low grayscale (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus second row would utilize grayscale as follows: low, high, low, high, low, high, high, low, high, low, high, & low) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 13, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 10, wherein the subpixel is a red subpixel, a green subpixel, or a blue subpixel [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and 
two of the subpixels in the first unit subregion are the red subpixel and the blue subpixel (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, as modified corresponding to the unit, the border between two pixel groups is at the middle section, 6th & 7th column, and comprise the color red and blue) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 14, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 13, wherein a grayscale arrangement sequence of the subpixels of first columns of the unit regions and a grayscale arrangement sequence of the subpixels of twelfth columns of the unit regions are same (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale, thus first row would utilize grayscale as follows: high, low, high, low, high, low, low, high, low, high, low, & high & second row would utilize grayscale as follows: low, high, low, high, low, high, high, low, high, low, high, & low, thus, first and 12th column utilizing same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], the subpixels of the first columns of the unit regions are the red subpixels [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and the subpixels of the twelfth columns of the unit regions are the blue subpixels [Sohn: fig. 8 & Greier: fig. 19].
As to claim 15, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 14, wherein the subpixels of each row are arranged repeatedly in a sequence of the red subpixel, the green subpixel, and the blue subpixel in the unit regions [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].
As to claim 16, Sohn as modified by Tsuei and Greier teaches the display panel as claimed in claim 10, wherein there are twelve data lines in the unit region correspondingly, in the unit region, a polarity of each data line is arranged repeatedly in a sequence of a positive polarity and a negative polarity [Sohn: figs. 3 & 8 & para. 80-82& Tsuei: fig. 3a & para. 35-38].
As to claim 17, Sohn teaches a driving method of a display panel [abstract] comprising following steps:
arranging a plurality of unit subregions (a first plurality of subregions corresponding to high-gray input pixels and a second plurality of subregions corresponding to low-gray input pixels) [figs. 3 & 8 & para. 99-101] in a matrix manner to form a plurality of subpixels (plurality of pixels) [figs. 3 & 8 & para. 79] arranged along rows and columns repeatedly, wherein any one of the unit regions comprises the plurality of subpixels arranged in a 2x12 matrix manner (unit region formed by four pda1 pixel groupings that form unit region of 12 columns of pixels px and 2 rows of pixels px) [figs. 3 & 8], grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high-gray input pixels or low- gray input pixels) [figs. 3 & 8 & para. 99-101], a number of the subpixels comprised by any unit subregion is less than or equal to two (each pixel px) [figs. 3 & 8 & para. 99-101], 
transmitting scanning signals (plurality of gate lines G1 to Gn) [fig. 3 & para. 79] to each of the subpixels by a plurality of scanning lines, wherein the subpixels of each row correspond to one of the scanning lines [fig. 3]; and
transmitting data signals (plurality of data lines D1 to Dm) [fig. 3 & para. 79] to each of the subpixels by a plurality of data lines, wherein one of the data lines is disposed between the subpixels of two adjacent columns [fig. 3], two sides of the subpixels of any column respectively correspond to two data lines with different polarities [figs. 3 & 8 & para. 80-82], and each of the subpixels of any column has a same polarity [figs. 3 & 8 & para. 80-82].
Sohn does not explicitly teach grayscales of the subpixels of any two adjacent unit subregions are different.
Tsuei teaches the concept of a driving method of a display panel [abstract], wherein grayscales of subpixels of each of unit subregions are same (grouped subregions corresponding to whether the subregion utilizes high gray level pixels or low gray level pixels) [fig. 3a], grayscales of the subpixels of any two adjacent unit subregions are different (checker board pattern comprising high gray level pixels and low gray level pixels) [fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [fig. 3a]. 
Because Sohn and Tsuei are in the same field of endeavor, i.e., utilizing high gradation and low gradation pixels with column polarity inversion utilized with liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the subpixel configuration utilized with the plurality of subunit regions of the unit regions of the display panel utilized with the driving method of Sohn, such that grayscales of the subpixels of any two adjacent unit subregions are different, as taught by Tsuei, for the purposes of achieving the predictable result of displaying an image with alternating high gradation and low gradation pixel pattern. 
Sohn as modified by Tsuei does not explicitly teach a number of the unit subregions comprising two of the subpixels is two.
Greier teaches the concept of a driving method of a display panel [abstract] that utilizes pixel groupings (pixel group comprising subpixels R, G, & B) [fig. 19], arranged such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale (pixel grouping comprising three subpixels R, G, & B, subpixels R & B of bordering pixel grouping along the row direction utilize same grayscale, dark for first row with adjacent pixel groupings, bright for second row with adjacent pixel grouping) [fig. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grayscale utilized with the subpixels corresponding to the pixel groupings [RGBRGB] of the unit of the display panel utilized with the driving method of Sohn as modified by Tsuei, such that bordering subpixels of the adjacent pixel groupings along the row direction utilize the same grayscale, as taught by Greier, to improve image quality by suppressing or eliminating level reversals and color shifts over a wide range of viewing angles, as taught by Greier [para. 13].
Thus, Sohn as modified by Tsuei and Greier teaches wherein grayscales of the subpixels of each of the unit subregions are same (grouped subregions corresponding to grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], grayscales of the subpixels of any two adjacent unit subregions are different (checkerboard pattern) [Sohn: fig. 8 & Tsuei: fig. 3a], a number of the subpixels comprised by any unit subregion is less than or equal to two [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19], and a number of the unit subregions comprising two of the subpixels is two (as modified, the display panel would use column polarity inversion and would comprise a unit formed by four pixel groupings of RGBRGB, the grayscales would be in a checkerboard pattern dark grayscale and bright grayscale, the grayscale of subpixels at the border between two pixel groupings along the row direction would share the same grayscale and would form a unit subregion comprising two subpixels, thus forming checkerboard pattern where one subregion comprises two subpixels of the same grayscale) [Sohn: fig. 8, Tsuei: fig. 3a, & Greier: fig. 19].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694